Case 1:19-cv-02159-ARR-RLM Document 1-1 Filed 04/12/19 Page 1 of 14 PageID #: 3




                   E,XHIBIT A
Case 1:19-cv-02159-ARR-RLM Document 1-1 Filed 04/12/19 Page 2 of 14 PageID #: 4




                             "1


         CIVIL COURT OF THE CITY OF NEW YORI(
         COUNTY OF RICHMOND

       V,'"WYNETTE NEDD,
                                                            lndex No.

                                  Plaintiff,                SUMMONS                       ci'liL..'go
                     -against-                             Pla   i   ntiff's Residence Add ress

         EQUIFAX and SIMONS AGENCY lNC.,                         100 East Macon Avenue

                                                             Staten lsland, NY 10308

                                  Defendants,

                                                       X

         Defendant's address:                              Tlre basis of this venue          is

         EQUIFAX: 1550 Peachtree Street NW                 Plaintiff's address
         Atlanta, GA 30309
         SIMONS AGENCY INC.
         4963 Wintersweet Drive
                                                                               flLT;r)
         Liverpool, NY 13088                                                   $tpfi 0s
                                                                                          2o1o




                                                                            *'ofil)llhB?Sl'0"


        YOU ARE HTREBY SUMMONED            to appear in the Civil Court of the City,of
         New York, County of Richmond, at the office of the Clerk of said Court

         a'927 Castleton Avenue, Staten lsland, New York 10310, within the
        tirne provided by law as ttoted below and to file your Answer to the
        annexed Complaint with the Clerk; upon your failure to Answer,
        judgment will be taken against you for the sum of 525,000.00 with
Case 1:19-cv-02159-ARR-RLM Document 1-1 Filed 04/12/19 Page 3 of 14 PageID #: 5

                                                                                  '--1




     interest from January 9, 20LB together with the costs of this action.




     Dated: March 7 ,20L9


                                               Edward B. Ge ler, Esq.,    P.C.

                                                Attorney for Plaintiff
                                                15 Landing Way

                                                Bronx, New York L0464

                                                l-el: 914 47 -6

     Note the law provides that:

       a)   lf this summons is served by its delivery to you personally

    within the City of New York, State of New York, you must appear
     and answer within TWENTY DA-YS after such service; or

       b) If this summons is served by its delivery to any person other
    than you person'ally, or is served outside the City of New York, State
     of New York, or,by publicatlon, or by any means other than personal
     delivery to you within the City of New Yorl<, State of New Yorl<, you

    are allowed THIRTY DAYS after the proof of service thereof is filed

    with the Clerk of this Court within which to appear and answer.
Case 1:19-cv-02159-ARR-RLM Document 1-1 Filed 04/12/19 Page 4 of 14 PageID #: 6




    ..,. CTVIL COIIRT OF TI-IE CITY OF NEW YORK
  ,.,.   ruCFII\4ONDCOI-I'{TY


         WYbIETTE NEDD,                                                             Index No

                                          Plailtiff,

                            -against-                                               COMPI,ATNT F'OR
                                                                                    VIOI,ATIONS OF TITB
                                                                                    FCRA



         EQUIFAX AND SIMONS AGENCY INC,


                                          Defcrrdaitt(s)
                                                                             X

                 Plainti$ WINBT"IE NEDD ("Plaintiff'), b1'and through                    her attonrel's, It4. Harvey Rephen


         & Associates, P.C., by Edrvard B. Geller. Esq,, P,C., Of Counsel.               as and for her Complaint against


         the Defepclants,   EQUIIA,\    and SiMONS AGENCY                 lirlC (irereilafter   refen'ed to as Dofendant(s)").


         respectfuliy sets forth, cornplains and alleges, upon information and belief, the follou'ing;

                                  INTROD qCTION/PREI,IMI NABY STATEMENT

                 l.     Plaintiff brhgs this action for darnages and declaratorl'aud injrurctive lelief arising

         iionr rhe Defendant's violation(s) of: (i)    $ I 68   I   et seq . as cnnettded, of   Title 1 5 of the U:rited   State.s


         Code, comrnonly referecl io the Fail CLedit Reporhing Act ("FCI{A").




                                                           PAitTIES.

                 2,     Plairniff WYNE'ITE NEDD is a resident of the State of NEW YORK, residing                              at


         1OO   EAST MACON AVEMIE, S'I'ATDN ISLAND. NY 10308,

                 j.     Defendant SIMONS AGENCY                     INC   is a NBS/ YORK coiporation and has a
Case 1:19-cv-02159-ARR-RLM Document 1-1 Filed 04/12/19 Page 5 of 14 PageID #: 7




     place of busiucss at 4963 WIN'fERSWEE'| DIUVE, LIVEI{POOL, NY 13088.

              4.         Defenclant EQLIIFAX is a GEORGIA corporation and has a place of busincss at

     I550 PEACFTTR]]E STRI]ETN.W., A:I'LANTA, GA 30309.

              5,         Debndant(s) EQUIFAX is regularly engaged in the business of assernbling,

     evaluating, nnd disbursing informatiotr concetning consumers for'the purpose of fur'nishing

     consuurer reports, as defined             in   15 IJSC   $   1681(d), to tlrird parties.

              6.         TLre Defendant(s) EQIJIF.A-X is               heleaflel ret-elred to as "Def-endant(s) "EQUIFAX

     " The Defen<lani is il "persont            arrcl   "creditor reporting agency"      as tlefined undet' iu tlre   FCRA,   15


     USC $1681a (b)        an<i   (f   . The   Plaintiff is a "cousuuler'" as defmed under the FCRA, l5 USC

     $168 la(c),

                                                    FACTUAI, ALI,I}GAIIONS

              7,         Plaintiff repeats, reitelates and incot'porates the allegations coutained in paragraphs

     nnmbeled      "l"   tluongh "6" her:ein with the same force ancl effect as if the sarne were set fbrth at

     length lTet'ein.

             B.          Upon infolrrration and belief, Defendant Sirnons Agency Iitc,, ort behalfof itself ol'a

     thiLcl-par1y, began efforts to colleot an allegecl consul'ner debt flonr the Plaintiff,

            9.           U1:on inlbnnation ancl            belief and bcrtel klorr,rt to tlte Defenclant, tlte Defenciant

     SIMONS AGENCY INC began its collection efforts and carnpaign of conrutunications with the

    Plaintiff by leporting arl account attLibuted to Plaintiff to national credit bureau(s)

             10,         On ol about January 9,2018 the Plaintiff acquired a copy of her credit reporl ftotn

    Expelian and rroticed ar) account with the Defetrdant Sinrons Agency Inc reporling with a rtegative

    lracleline, The account shorvs              a rlelinqueut balance of $1,395.00 originating with Raytnour &

    Flaningau. I-lowever, the nccount cloes sltow tbat it has been disputed by 1he Plaintiff.
Case 1:19-cv-02159-ARR-RLM Document 1-1 Filed 04/12/19 Page 6 of 14 PageID #: 8




              I   1.    T[e Plaintiff also   acqr"rired a copy                  ol her Equifax credit report dated Jan]aly 9,2018.

      Equifax is reporling the above-mentioned accottnt as well, ho\l'ever Equifax has :rot listed the

      account as beiug disputed b)'tlie Plainliff'

              16.       If the   sarne accqunt is reporling disputed orl oue cledit report it must be reporled


      by the other credif but'eaus as being disputecl, as well.




                                             FIRS'T C,{!TSE OF ACTTON
                                                (lti   oIg   i g tr   s-   _a   f   tu e   FCM)

              11,      Plaintiff iepeats, reiterates and incoiporates the allegatious cotrtaitred in paragraphs

     lumbered " l " tirrough " i 6" heLein s,itli the sanre force                           ancl   effect         as   if   the salne were set forth at


      leuglh hereil.

              18.        The Defendants violated the Plaintiff s lights under 15 USC $168le(b) by failitte

     to establish and/ol follou'reasonable procedures to assttre tnaxinutm possible accut'ac)' of tlie

     irfolmalion it    r:eporle<i to one or lrrol-e    thild parties perlainirrg to the Plaintiff                                s credit report and


     credit files Defeudant published aud maintained, as u'ell as failing to properl;'update and either'

     delete tlie accottut or report it accut'atcl1' as disptrted arrd do a thorough investigation.

              19.      As a lesnlt of'Defendants' violation of 15 USC                                $   1   68   le(b). Plaintiff suffered aclual

     darrrages, inclrrcling      bnt not iinrited to: Ioss of credit, damage to reputatioll. embanassment,

     humiliation and other metttal, physical           ancl emotiotrai distless.


              20,      The violation b1,15. Defendant(s)of 15 USC $i681e (b u'as                                              rl'ijiflrl, re:rdering

     them liabie for punitive damages in art anrount to be determined by the Court pnrsuant to I5 USC

     $1681n

              Zl,      Atter receiving the Plairrtiff's dispute to Errant Tt'ade Line, Equifax rregligently
Case 1:19-cv-02159-ARR-RLM Document 1-1 Filed 04/12/19 Page 7 of 14 PageID #: 9




         faited to conduct a reasonable leinvestigation as required byl5 USC {j1681i. As a dilect aud
  ,,,.
         proximate lesult of Equifax's negligent I'ailure       tcr   perfortn its duties undel FCRA, the Plaintiff

         has suffered actual damages, mentat anguish arrd             suffcrilg, hurniiiatiott, attd etnbarrassrneut,

                    22,     Equifox is liable to tire Plaintiff by leason of its violation of the FCRA in an

         arnorrnt to be detelmined by the trier f'act together with her teasonable attotuey's fees pulsuattt to

             l5 USC $16Blo.

                    ?3,     l)eferidant Equifax prepared, courpiled, issrted, assenrbled, trausfer:'ed, publislied,

         ancl otherwise reproducerl cousnrner roports regalding the               Plaintiff   as that tcrm is definerl   in l5

         USC $1681i(a).

                    24.     Such repolts contained infolmation about the Plaintiff that was f-alse rnisleaditrg,

         and inacctrratc,

                   25,      The Defendant(s) violated 15 USC $ 1681i(a) by failing to conduct a t'easonable

         leilvestigation aftel leceiving the Plaintiff     s clispr.rte to au Brrant Tlacle line to determiue whetlter'


         the clisputcd information was inaccurate and recold the cut'r'ent status of tlte disputed itrfolmatiott

         or delete tlte itern frotn tlte Plaintiffs cledit files,

                   26.      As a;esult of the Defendarrts'violations o1'15 USC $1681i(a), Plaintiff sufferecl

         actual damages, including but not liurited to; loss of credit, damage to reputation, etllbatrasstttent,

         humiliation and otlter rnental, physical     ancl etrtotiottal distless,


                   27.      The violations by tl.re Defendant(s)      of   15   ilsC   $1681i(a) were rvillful, rendering

         tlren liable for 1:unitive clanrages in arr amoiurt to bc cletet'miucd by the Court pursnattt to l5 USC

         $   168I n. In the altemative, the Defendants rvere negligeut, rvllich entitles Plaintiff to recovery

     urtder' 15 USC        $   1681 o


                   28,     As a resr:lt of the Dcfendant(s)violations of l5 USC $1681i (a)(l)(A), Plainliff
Case 1:19-cv-02159-ARR-RLM Document 1-1 Filed 04/12/19 Page 8 of 14 PageID #: 10




      suffer:ed actual daulages, irrcluding                   but uot ljmited to: loss of credit, darnage to reputation,

      ernban'assrnent, humiliation arrd othel rnental, physical and enrotional distress.

                  29.          Tire violations by the Defendant(s)                of   15 USC S1681i (a)(f)(A) wele willtul,

      Lendeling them liable for punitive daurages in an amouttt to be deternrined b1'tlie Court pursuant to

       I5 USC $l68in. In the altenratir,e, the Defendants were negiigent, whiclt entitles Plaintiff                            to

      reco\/er')' utider 15 USC $i681o.

                  10.          lhe DefEndant(s) r'iolated i 5 USC S 168i (aXSXA) by'faililg               to plourptll'delete 1he


      disputed ilaccurate items ofinforuration fionr Plahtiffs credit file orrnodifftlie itent of infot'rnation

      upoll   a   larvful reint,estigalion atrd tuark the account             as disputed.


                  3   1.       Plaintiff is errtitled to reco\rer actual damages, stahltory danrages, costs and attolney

      fbes   fi'on tlie Defendant(s) in an amount to be deternrined by the Court pursnant to                    15 USC $ 1681n


      and 15 USC           $


                                                       S]ICOND CAUSE OII ACTIOI.I

                                          (l/ioiiliolts olN!'Gefterftl Business Larp $ 3491

                                                        I)   eceDjiye'llad   e-   PraPtices

                  32.          Plaintiff lepeats, reiterates and incorpolates the allegations contairred in

      paragraphs numbered " 1 " tluough ".i I " herein ri'ith the same force and effect as if the sante wete

      sct forth at lcnglh herein.

                  33.          Plaitrtiff is   a consumer as that tenn is defured in          New York General Busirress   Lara,


      section 349 (I.lY GBL Sec. 349).

                  34.          The describecl acts and practices invohred "ti'ade oL cornmerce" as such terrns al'e

     descljbecl in NY GBL Sec. 349, "a) Deceptivg acts of practices jn the condttct of alt;, business.

     trade ol'comtncrce or in the furrrishing of any sei.'rice in this state ale hereb5,decJared ruilau'ful."
Case 1:19-cv-02159-ARR-RLM Document 1-1 Filed 04/12/19 Page 9 of 14 PageID #: 11




               35,          An turluir or deceptive plaotice in tlte conduct of any tt'ade ot'cottunerce is

      urilawful pnlsuattt to NY GBL Sec. 349'

               36,          Defendani Sirnons Agency Inc violated NY GBL Sec. 349 by unfairly and

      cleceptively repofting iuaccurate, incomplete, artd ttttverifiable irtformation atrd by failing to

      provicle all the infounation required on the Plaintiff s credit repori, as well as failing to notify all

      lhe crcdit tlutcaus of thc Plaintilf s t'eqr,test to dispute.




                                                     TnrRpliAusB-oF        acrlgN
                 1   s   IJ. s, C, $ 1 rr8 I p   [b)JIo IZITIoN gLF A IR CRE-QJ T BEPORT'I-NG ACT
                                                   sTAr\xlArD orr   ulcjl        RtrvIEw

               37.          Plaintiff repeats, r'eiterates and iucorporates the allegatiotrs containecl in

      palaglaphs nurrrberecl " 1" lhrongh "36" hereirt lvith the same fol'ce arrd effect as if the sanle wel'e

      sct fbrth at length lterein.

               38,          In Boggio, the Sixth Circuit confinnerl its stance that         a   pr'ivate riglrt of action


      exi,sts i{, olce trotifiecl about a dispute, a fltt'tiisher fails to       lbllorv the cluties laid out in $ 1681s-

      2(b).t21 flre Court lrelcl; $ 1681s-2(b) r'eads: "Aftel receiviug notice pursuant to                   I 68   li(aX2) of

      t[is title of a dispute with           regal'd to the cortrpleteness or accutaey of any infornlatiotr plovided by

      a pcrson to a cottsttnrer leporting             agency, the person shall   -
               (A) conclrrct an investigatiorr with respect to the disputed inforruation;

               (13) revierv allrelevant inlbrmatiort plovided by the ICRAI put'suarlt to 1681i(aX2)                      of

              this title;

              (C) repoit the lcsults of tlte investigation to the [CRA];
            Case 1:19-cv-02159-ARR-RLM Document 1-1 Filed 04/12/19 Page 10 of 14 PageID #: 12




                                (D) if the ilvestigation finds that the infonnation is inconrplete or ilraccurate, repofl

                    those results to all other ICRAs'l to which the person furnished the irrfonnatiou and that coinpile
           ,t

i.r..::l
I -:-               arlcJ   rrlaintaiu files on consumels on a natiouwicle basis; aud
Y',
, tt!'-
                                (E) if   an item of infonnation disputed by a conslurrer is fotmd to be inaccurate ot'
l:l'i
Lit

Ia
                    incomplete or carutot be verified after any iuvestigation under paragraph (1), for purposes of

                    leporting to a [CRA] orily, as appropriate, based on the results of the itx'estigation promptly          -
                                i.     nodifl'tltat iterl of irrfortrration:

                                ii,      delete that irem of jnfonnation; or

                                iii.     permanentll, biock the reporting of tliat item of informatioLr,"

                               39.       According to Boggio, the duties under (A) ancl Ql) are inextlicablv linkett. l'or att

                    ilvcstigation to be sufficient under (A), it rnust be "reasotrable," which the court describes          as a


                    "'fair']1' searching inquitl',' or at leasl something more than a ttrerely aursory

                    ler,iew."l.3J However, rvhat oonstitutes '1'easonableress" in investigation is determined by the

                    "ilJbruration ploviclccl by the [CRA] pursuant ro 1681i(a)(2),"14] T]r.erefore, a fitt'nisher inust

                    Levieq'the information provided by the CRA undeL (B) in order to determine the level of scuttitrl-

                    that a "reasonable" investigation       will requile.

                              10.        Defendant Equifax violated i 5 U.S,C, $1681e(b) on ruultiple occasions b1' failing

                   to cstablish or to follow reasonable proceciurcs to         assrue rnaxintum possible accutacy irt the


                   ltrepalation of the Plaintiffs cledit repoft and credit files it published and ntaintains concet'ttitrg

                   the Plaintiff.

                               41.       As a lesult of the conducl, actious aud iuactions of the Defendarrt. the Plainliff

                   suffered actual daurages including u,iihont limitatiori, by example only and as ciesct'ibed hereirt as

                   follows: loss of credit, danrage to i'eputatiou, etnbanassment, hwniliation and otltcr tne,ntal          and
Case 1:19-cv-02159-ARR-RLM Document 1-1 Filed 04/12/19 Page 11 of 14 PageID #: 13




       ernotiortal distress.

                 42.      Equifax's conduct, actions arrd inactions werc r,villfrrl, rcndering Equifax iiable lor

       punitive darnages in an arrrount to be determined by tire Court pttrsuatrt to i 5 U.S.C.             $ 1 68 I   n. in

       the altelnative, the Defendant was negligent, entitling the       Plaintiffto tecovet'under l5 U.S.C.

       $l68lo.

                 43.      The Plaintiff is entitled to recover aotual darnages, stahrtoty damages, costs attd

       afionte),'s fees fi'orn the Defendarrt in an aulorurt to be cletentrined by the Cottrt pttrsrtattt to           15


       U,S.C,   $   1681 n ancl/ot' $1681o.




                                              IpURTH      CAUSE OF .{C.lltoN

                               Nggttqe.nt Viot{tfi-qtis of-tlte ICRA bv UtgWttnlt-,$ Aeencrr         IUc    I




                44,       Plaintiflrepeats, reiterales and incorporates the allegatiotts cotttained in

       palagraphs numbeLecl      "l " through "43" lteteirt with   the satne fot'ce ancl effect as   if   tlte same were

       sct forth at length het'ein,

                45.       Aftel being infouned by Equifax of the PlaintifPs consumer dispute of thc

       [r'r'aut Trade Lirre, Sinrons Agency Inc negligentll, failed to cottdttct      B   propel'investigatiotr of thr:

       Plaintiffs dispute as rcquired by 15 USC l68ls-2(b).

                46.       Silnons Agency Lrc negligently failed to levierv all relevant information

      available to if aud provided by Equifax in cortducting its leitrvestigation as t'equired

      by!5 USC1681s2(b). Specifically, it failed to clirect Equifax to correct Tlte Elrant Tlade Lirre

      wliich is inaccurate     ancl creating a nrisleading irnptession ott thc   Plairrtiff's cotjsttntel'credit file

      with Equifax to r,vhich it is i'eporting sucJt trade lirre,
    Case 1:19-cv-02159-ARR-RLM Document 1-1 Filed 04/12/19 Page 12 of 14 PageID #: 14


r




                    41   .      As a direct aud proximate cause of Siurons Agency            ilc.'s negligent failure   to


          perfolni its duties under the FCRA, the Plaintiffhas suffered damages, tnental auguish, sttffet'irrg.

          lnuniliation and ernbanassmetrt,

                    48,         Sirnons Agency Inc is liable to the Plaintiff b1,1'sas.t of its violations of tire

          FCRA in an arnount to be determined by the lrier fact togetlicr with reasonable altorneys' fees

          pursuant to 15 USC 16810, 20. The              Plailtiff   has a pt'ivate right of action to assett claims agairmt

          Sinions   ,A.genc1'   lnc, arisilg under 15 USC 1681s-2(b).

                    49.      \4amREItORltr, Plainciff demands judgment fol actual, statutotl', and punitive

          daruag,es against Defcnclauts,      jointly and severall),; for her attoiteys' fbes and costs, for

          plejudgnrent and post-judgrnent interest at thejudgnrent rate, and such othel reliefthe Coult

          deems   just and proper.

                                                     I_RAYER FOR RELIDIT

                  WF{EF-EF ORII, Plaintiff dernalds judgrnent fronr the Defendalts as follou's:

                  A,         For actual damages provided and pursuant to 15 USC                $   168ln of the FCRA in the
                             amount of $25,000.00;

                  B,         Iior statutory damages provided and pursuant to l5 USC $ 1681n of tlte FCRA;

                  C,         Fol statutory   clanrages   plovided and pursuaut to 15 USC $1681n of the FCRAI

                  D,         Forattorneys'feesandcostsprovidedandpulsuantto l5 USC $1681noftheFCRA;

                    G,       Fol stafutory, acflral and punitive damages of $ 1,000,000,00 provided and ptusuant to
                             the FCRA, 15 U,S.C. 1681 $ n (a)(l)(A), n (2), r(3); ir the aLtelnative fol darnage.s
                             pursuant to negligence under' 15 U,S,C. 1681 $ o (a) (1X2)

                  H.      For any such other aud furthcr relief, as well as f,uther costs, expenses atid
                  disbrrrsements of this action, as litis Court tuay dee:n just aud proper,
    Case 1:19-cv-02159-ARR-RLM Document 1-1 Filed 04/12/19 Page 13 of 14 PageID #: 15




             Dated     New York, New Yolk
                       February 22,2019

                                            Respectfully. stibrni

                                            By:
                                            Bdwatd B. Geller, Esq.
i                                           Edward B. Geller, Esq., P,C., Of Counsel to
t

I
                                            M. I]ARVEY REPI{EN & ASSOCIATES, P.C,
i
                                            15 Lariding Wa1'
                                            Rronx, New Yolk 10464
                                            Phoner (914)473-6783

                                            A tt   or n ey fot' t he   P Ia i n   t   iff W\NEffiE NEDD
             Case 1:19-cv-02159-ARR-RLM Document 1-1 Filed 04/12/19 Page 14 of 14 PageID #: 16




                                                                              AfflBMAIION


                           l, Wynette Need, uRder the penalty of perjury, deposes and sayi



'l:,   .:i
                                         t am   ths Plalntlff ln the sbove ehtltled actlon, I have iead
ti:
:it
                           the foregoing Complalnt and know the contents thereof, The same are true to

                           my lcnowledge, except as to matters thereln stated to be alleged on lnformatlon

                           and belief and as to those matters I belleve them to be true,




                                                                                   Wynette Nedd
                                                                                                          d          lPrlntedJ




                          $worn to before me               thls      6'iL   day   of   l'{^,J,t-   2019




                          Notary Publlc

                                 KIN MAN JOHNNY IIUNG
                         NOTANY flU8LIC.6T^TE OT NF'W YOfiK
                                      No.01f{U0344474
                                  fJrrnll{lnd {n Kln0o CotlnlY
                          l"4y   Conrfrtleolon Explros 0?-0ti'2020




                                                                                                              Nd tF:0T 6T0Z'90'rE4
